           Case 2:18-cv-00615-RCM Document 62 Filed 04/18/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF PENNSYLVANIA


    STEWAillT ABRAMSON, individually and on
    behalf of~ class of all persons and entities
    similarly situated,

                    Plaintiff
                                                         Case No. 18-cv-615-RCM
    vs.

    AGENTR;A, LLC

                    Defendant.


              !                                 I



               , ~ ORDER( ON PLAINTIFF'S MOTION TO COMPEL
                   AGENTRA, LLC TO PROVIDE DISCOVERY RESPONSES

             J
           Af1,~r considering the motion and documents provided in support, Plaintiff's motion is
              I·                                                               --&... • , '" ... ~JeJ!...-.
   GRANTED. Agentra is ordered to provide all responsive documents within 7j.days.                 ~ -- r ·
                                                                                                            ..
   ~               ~..,._,,_~""""".;         ~~           ,'J
  ~
  :                              a:..               '   ~~~~~
 ~                    a,ol/t1.',!)p~~_.)~

~~ .·     _~L--. .#/'/':         7 -.   /9      Hon. Robert C. Mitchell
          ~               ~ =-c;., (            United States District Court
